Case 2:19-cv-04968-AB-AS Document 17 Filed 09/12/19 Page 1 of 2 Page ID #:214



  1   MILSTEIN JACKSON FAIRCHILD
  2
      & WADE, LLP
      Gillian L. Wade, State Bar No. 229124
  3
      gwade@mjfwlaw.com
      Sara D. Avila, State Bar No. 263213
  4
      savila@mjfwlaw.com
      Marc A. Castaneda, State Bar No. 299001
  5
      mcastaneda@mjfwlaw.com
      10250 Constellation Blvd., Suite 1400
  6
      Los Angeles, CA 90067
      Tel: (310) 396-9600
  7
      Fax: (310) 396-9635

  8   Attorneys for Plaintiff

  9
 10
                            UNITED STATES DISTRICT COURT
 11
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
      JONATHON GOLDMAN, individually            Case No. 2:19-cv-04968-AB-AS
 13   and on behalf of all others similarly
      situated,                                 Judge: Hon. André Birotte, Jr.
 14
                   Plaintiff,
 15
                                                STIPULATION FOR DISMISSAL
 16         vs.                                 WITHOUT PREJUDICE (FED. R.
                                                CIV. P. 41(a)(1)(A)(i)
 17

 18   PELOTON INTERACTIVE, INC., and
      DOES 1-10, Inclusive,
 19

 20                Defendants.
 21

 22

 23

 24

 25

 26

 27
 28

                    STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                              (FED. R. CIV. P. 41(a)(1)(A)(i)
Case 2:19-cv-04968-AB-AS Document 17 Filed 09/12/19 Page 2 of 2 Page ID #:215



  1         PLEASE TAKE NOTICE that Plaintiff Jonathon Goldman (“Plaintiff”), by
  2   and through undersigned counsel, hereby dismisses this action without prejudice,
  3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
  4
      DATED: September 12, 2019             MILSTEIN JACKSON FAIRCHILD
  5                                         & WADE, LLP
  6
                                            By:    /s/Gillian L. Wade
  7                                                Gillian L. Wade
                                                   Sara D. Avila
  8                                                Marc A. Castaneda
  9                                                Attorneys for Plaintiff
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                            1
                    STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
                              (FED. R. CIV. P. 41(a)(1)(A)(i)
